UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32574 GOLDEN GATE HOMES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 87-0745202 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14 Wall Street, 20th Floor, New York, New York 10005 (Address of principal executive offices) (212) 385-0955 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 3,837,688 common shares as of August 6, 2012. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3. Qualitative and Quantitative Disclosures About Market Risk 8 Item 4T. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities 10 Item 6. Exhibits 10 SIGNATURES 11 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GOLDEN GATE HOMES, INC. BALANCE SHEETS (UNAUDITED) June 30, 2012 December 31, 2011 ASSETS Current assets: Cash $ $ Rental guarantee advances Prepaid Expenses and other current assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses Total liabilities Stockholders' equity (deficit) Preferred stock, $0.0001 par value, 1,000,000 shares authorized, 0 issued and outstanding - - Common stock, $0.0001 par value, 600,000,000 shares authorized, 3,837,688 shares issued outstanding as of June 30, 2012 and December 31, 2011, respectively Paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' equity (deficit) Total Liabilities and Stockholders' equity (deficit) $ $ See notes to unaudited financial statements. 3 Table of Contents GOLDEN GATE HOMES, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30,2012 June 30, 2011 Brokerage and Fee Income $ $ $ Operating Expenses: General & Administrative $ Impairment of deferred transaction costs - Net operating income (loss) ) Other income (expense): Interest income - - 21 Gain/(loss) on settlement of debt - 13 ) Gain/(loss) on derivative liabilities - Gain/(loss) on write-off related party ) - Total Other income ) ) Net income (loss) ) Income tax expense (benefit) - Distribution in trust fund earnings - Net income (loss) $ $ $ ) $ Earnings (loss) per common shareBasic & Diluted $ $ Weighted average number of common shares outstanding Basic & Diluted See notes to unaudited financial statements. 4 Table of Contents GOLDEN GATE HOMES, INC. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2012 June 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Shares issued for services - Change in: Other current assets and prepaid expenses - Accounts payable and accrued expenses ) (30,942 ) Due to related party - (13,295 ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Loans made to buyers - (24,589 ) Repayment on rental guarantee advances - Net cash provided by investing activities (24,589 ) Net change in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures: Cash paid for interest $
